DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/07/2022 has been entered. Claims 1, 4-12, 14-15, 17-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection of claims 1-20 previously set forth in the Non-Final Office Action mailed 12/07/2021. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Ian Harrison  on 6/6/2022.

The application has been amended as follows: 
Claim 1. An ultrasonic transducer module comprising: 
an ultrasonic transducer array comprising one or more ultrasonic transducer elements; each of the one or more ultrasonic transducers elements comprising electronics that control operation of the ultrasonic transducer elements; 
a common interface of the ultrasonic transducer module connected to the electronics that control operation of the ultrasonic transducer elements, wherein the common interface provides signals from outside the ultrasonic transducer module to the electronics that control operation of the ultrasonic transducer elements and provides signals from the electronics that control operation of the ultrasonic transducer elements to outside the ultrasonic transducer module; and 
a first connection point for the common interface and a second connection point for the common interface, wherein the first connection point accommodates connection to a second ultrasonic transducer module and the second connection point accommodates connection to a third ultrasonic transducer module wherein the first connection point comprises an intake port and the second connection point comprises an exit port for the circulation of fluid or vapor through the ultrasonic transducer module, 
wherein the ultrasonic transducer module is configured to be attached to a modular ultrasonic transducer array frame, 
wherein the modular ultrasonic transducer array frame further comprises a backplane, and 
wherein the ultrasonic transducer module is connected to the backplane at a third connection point of the common interface.

Claim 8. An ultrasonic transducer array comprising: 
a modular ultrasonic transducer array frame comprising mechanisms for the attachment of ultrasonic transducer modules to the ultrasonic transducer array frame; and 
two or more ultrasonic transducer modules, each of the two or more ultrasonic transducer modules comprising an array of ultrasonic transducer elements within the ultrasonic transducer module, at least two of the two or more ultrasonic transducer modules comprising arrays of ultrasonic transducer elements wherein the ultrasonic transducer elements are different between the at least two of the two or more ultrasonic transducer modules wherein each of the two or more ultrasonic transducer modules comprises one or more connection points for a common interface, 
wherein two of the connection points on each of the two or more ultrasonic transducer modules comprise an intake port and exit port that accommodate the circulation of fluid or vapor through two or more ultrasonic transducer modules, 
wherein two of the two or more ultrasonic transducer modules are connected to each other at connection points of the common interfaces of the two of the two or more ultrasonic transducer modules, 
wherein the modular ultrasonic transducer array frame further comprises a backplane, and 
wherein the two of the two or more ultrasonic transducer modules are connected to the backplane at additional connection points of the common interfaces of the two of the two or more ultrasonic transducer modules.  

In Claim 11, line 3, “the fiducials” has been changed to “

Claims 14 and 15 have been canceled. 


Allowable Subject Matter
Claims  1, 4-12, and 17-20 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 8 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination, an ultrasonic transducer module and an ultrasonic transducer array as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, an ultrasonic transducer module comprising: 
an ultrasonic transducer array,
wherein the ultrasonic transducer module is configured to be attached to a modular ultrasonic transducer array frame, 
wherein the modular ultrasonic transducer array frame further comprises a backplane, and 
wherein the ultrasonic transducer module is connected to the backplane at a third connection point of the common interface, as recited in claim 1. 
Also, prior art fails to anticipate and/or render obvious, either solely or in combination, ultrasonic transducer array comprising: 
two or more ultrasonic transducer modules,
wherein two of the two or more ultrasonic transducer modules are connected to each other at connection points of the common interfaces of the two of the two or more ultrasonic transducer modules, 
wherein the modular ultrasonic transducer array frame further comprises a backplane, and 
wherein the two of the two or more ultrasonic transducer modules are connected to the backplane at additional connection points of the common interfaces of the two of the two or more ultrasonic transducer modules, as recited in claim 8.
Claims 4-7, 9-12, and 17-20 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             

/YI-SHAN YANG/Acting SPE, Art Unit 3793